          Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CALVIN ADONY MARIANO ESPINOZA et al.,                                  :
                                                                       :
                                    Plaintiffs,                        :   20-CV-4381 (JMF)
                                                                       :
                  -v-                                                  :        ORDER
                                                                       :
EURO DESIGN AND STONE LLC et al.,                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The parties are reminded that the initial pretrial conference in this case is scheduled for
August 10, 2021, at 2:30 p.m., and will be conducted by telephone. Any party that is
proceeding in this case pro se (without an attorney) is required to participate personally in
the teleconference. Participants should join the conference by calling the Court’s dedicated
conference line at (888) 363-4749 and using access code 542-1540, followed by the pound (#)
key. (Members of the public and press may also attend using the same dial-in information; they
will not be allowed to speak during the conference.) As stated in Rule 2(B) of the Court’s
Individual Rules and Practices in Civil Cases, no later than 24 hours before the conference,
Plaintiffs shall send a joint email to the Court with a list of those who may speak during the
teleconference and the telephone numbers from which they expect to join the call.

       Attached to this Order is a Discovery Guide prepared by the Court that provides a basic
overview of discovery procedures and the initial pretrial conference. The Court strongly advises
Defendants to read the Guide in advance of conferring with the other party or parties and in
advance of the initial pretrial conference. The Guide is provided only for informational
purposes, and does not override or replace any orders of the Court or rules that apply to this case.

       Upon reflection, given Defendants’ pro se status, the parties need not submit the
proposed case management plan and joint letter contemplated in the Court’s Order of June 11,
2020, and the Court’s Memorandum Opinion and Order of July 2, 2021. See ECF Nos. 12, 85.
Instead, the parties are hereby ORDERED to confer with each other prior to the conference
regarding settlement and each of the other subjects to be considered at a Federal Rule of Civil
Procedure 16 conference. Additionally, by the Thursday of the week prior to the initial
pretrial conference, that is, by April 5, 2021, the parties each must submit a separate letter, not
to exceed five (5) pages, providing the following information in separate paragraphs:

       (1)     A brief description of any discovery that has already taken place and of any
discovery that is necessary for the parties to engage in meaningful settlement negotiations;
         Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 2 of 23




       (2)    A list of all prior settlement discussions, including the date, the parties involved,
and the approximate duration of such discussions, if any;

        (3)     A statement confirming that the parties have discussed the use of alternate dispute
resolution mechanisms and indicating whether the parties believe that (a) a settlement conference
before a Magistrate Judge; (b) participation in the District’s Mediation Program; and/or (c)
retention of a privately retained mediator would be appropriate and, if so, when in the case (e.g.,
within the next sixty days; after the deposition of plaintiff is completed; after the close of fact
discovery; etc.) the use of such a mechanism would be appropriate; and

        (4)      Any other information that the parties believe may assist the Court in advancing
the case to settlement or trial, including, but not limited to, a description of any dispositive issue
or novel issue raised by the case.

        In light of the current global health crisis, parties proceeding pro se are encouraged to
submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Instructions for
filing documents by email are attached to this Order. Pro se parties are also encouraged to
consent to receive all court documents electronically. A Consent to Electronic Service Form is
attached to this Order and available on the Court’s website at https://nysd.uscourts.gov/sites/
default/files/2018-06/proseconsentecfnotice-final.pdf. Pro se parties who are unable to use email
may still submit documents by regular mail to the Pro Se Office, Thurgood Marshall Courthouse,
40 Centre Street, Room 105, New York, New York 10007, or in person at the drop box located at
the U.S. Courthouses in Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street).
In either case, however, there may be significant delays before such filings are received and/or
docketed. No documents or court filings should be sent directly to Chambers. Copies of
correspondence between a pro se party and counsel shall not be sent to the Court. For more
information, please visit the Court’s website at www.nysd.uscourts.gov and review the Court’s
Individual Rules and Practices in Civil Pro Se Cases, attached to this Order.

       If this case has been settled or otherwise terminated, counsel and any pro se party are not
required to submit such letter or to appear, provided that a stipulation of discontinuance,
voluntary dismissal, or other proof of termination is filed on the docket prior to the date of the
conference, using the appropriate ECF Filing Event. See SDNY ECF Rules & Instructions
§§ 13.17-13.19 & App’x A, available at http://nysd.uscourts.gov/ecf filing.php.

       The Clerk of Court is directed to mail a copy of this Order to Defendants.

       SO ORDERED.

Dated: July 30, 2021                                   __________________________________
       New York, New York                                       JESSE M. FURMAN
                                                              United States District Judge




                                                   2
              Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 3 of 23


                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK



                                      DISCOVERY
          This guide is intended to be a summary of basic discovery procedures. The statements in
          this guide do not constitute legal advice and may not be cited as legal authority. This
          guide does not take the place of the Federal Rules of Civil Procedure, this court’s local
          rules, or the individual practices and orders of the judges of this court. Parties using this
          guide remain responsible for complying with all applicable rules of procedure.


Introduction to Discovery
What is discovery?
     • Discovery is the process through which the parties exchange information that may be
       helpful to prove their claims or defenses.
     • The discovery process is governed by Federal Rules of Civil Procedure 26–37, 45, and
       the court’s Local Civil Rules.
     • Discovery generally begins after the defendant files an answer, the parties hold a
       discovery planning conference, and the judge issues a scheduling order.
     • The discovery process is designed to go forward between the parties with minimal
       court involvement. Discovery issues should only be raised with the court if the
       parties have a dispute and cannot resolve the disagreement themselves.
     • This packet will discuss the different discovery methods.
     • Although many of the instructions below refer to “you,” the requirements described
       apply to all parties.

How do I serve discovery requests and responses?
     • A discovery request or response can be served by any method described in Federal
       Rule of Civil Procedure 5(b), including:
          o      by mailing it
          o      by handing it to the person
          o      by leaving it at the person’s office with a clerk or person in charge, or
          o      by emailing it, if the parties have agreed to exchanging documents by email.
     • To serve a discovery request on a nonparty (where permissible), you must follow the
       procedures in Federal Rule of Civil Procedure 45.


                                      500 PEARL STREET | NEW YORK, NY 10007
                                  300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                         PRO SE INTAKE UNIT: 212-805-0175

Rev. 6/29/2016
          Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 4 of 23

                                                                  United States District Court, S.D.N.Y.
                                                                                      Discovery Page 2



   • You must sign your discovery requests and responses and include your name,
     address, phone number, and email address (if available).

Do I have to file discovery requests or responses with the court?
   • No. Federal Rule of Civil Procedure 5 and Local Civil Rule 5.1 state that discovery
     documents should not be filed with the court unless the judge requires the parties to
     file them.

What are initial mandatory disclosures? (Rule 26(a))
   • There is certain information that the parties must share with each other once a
     lawsuit has been filed, even before the other party requests it. Within 14 days after
     your discovery planning conference with your adversary, each party must provide to
     the other party:
      o    The name, address, and phone number of anyone likely to have discoverable
           information that the party may use to support a claim or defense
      o    A copy or a description (including category and location) of all documents,
           electronically stored information, and tangible things that the party has and may
           use to support a claim or defense
      o    A calculation of each category of damages the party is claiming and the
           documents or materials on which the calculation is based
      o    Any insurance agreement the party may have that may pay any judgment
           against it or that may indemnify or reimburse for payments made to satisfy the
           judgment.
   • There are certain types of cases that are exempt from these initial disclosures. For
     example, if you are currently incarcerated, these disclosures are not automatically
     required in your case. Refer to Federal Rule of Civil Procedure 26(a)(1)(B) to see if
     your case falls into a category that is exempt.

What if I am currently incarcerated?
   • Local Civil Rule 33.2 – which applies to prisoner cases in which the plaintiff does not
     have a lawyer and alleges (1) use of force; (2) inmate-against-inmate assault; or
     (3) disciplinary due process violations where the punishment was confinement in the
     segregated housing unit for more than 100 days – requires defendants to
     automatically provide certain discovery to the plaintiff.
   • The defendants must disclose the required information and documents within 120
     days of when the complaint is served.
          Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 5 of 23

                                                                      United States District Court, S.D.N.Y.
                                                                                          Discovery Page 3



What else must the parties disclose?
   • If a party plans to call an expert witness, the party must provide an expert report that
     includes, among other things, a complete statement of all opinions the expert will
     express. See Fed. R. Civ. P. 26 (a)(2).
   • If your case proceeds to trial, there is additional information that the parties will have
     to disclose, such as the identity of any witnesses they plan to call at trial. The judge
     will issue an order describing and setting a schedule for these pretrial disclosures.

What is the scope of discovery? (Rule 26(b))
   • Unless the judge sets other limits, parties may obtain discovery regarding any
     nonprivileged matter
      o    that is relevant to a claim or defense of any party, and
      o    is proportional to the needs of the case, considering
           •   the importance of the issues at stake in the case
           •   the amount in controversy in the case
           •   your access to information relative to your adversary and your resources
           •   the importance of the discovery in resolving the issues, and
           •   whether the burden and expense of the proposed discovery outweighs its
               likely benefit.

What are the limits on discovery? (Rule 26(b))
   • The court may impose further limits on discovery, because, for example:
      o    the discovery seeks information already provided or available from a more
           convenient and less expensive source
      o    the party seeking the discovery has already had a chance to obtain the
           information
      o    the discovery seeks documents and tangible things prepared for trial, or
      o    the information requested is privileged, for example, due to the attorney-client or
           doctor-patient privilege, or is protected by confidentiality agreements.

What if the parties have a disagreement about discovery?
   • Disagreements about discovery are not uncommon. All parties must conduct
     discovery in good faith. This means that they must attempt to resolve disputes
     between themselves, for example, by discussing the matters in a telephone call,
     before seeking assistance from the judge.
        Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 6 of 23

                                                                  United States District Court, S.D.N.Y.
                                                                                      Discovery Page 4



   • If the parties are unable to resolve discovery disputes after making good faith efforts
     to do so, it may be necessary to seek the judge’s intervention.
   • If you are not able to resolve discovery disputes by discussing them with the other
     side, Local Civil Rule 37.2 requires that you request a conference with the judge. You
     do this by writing a letter to the judge and delivering or mailing the letter to the Pro
     Se Intake Unit (the courthouse addresses are on the front page of this document).

Pretrial Conferences
   • The judge may schedule a number of pretrial conferences in your case.
   • Once the defendant has filed an answer to the complaint, or after there has been a
     decision on a motion to dismiss the complaint, the judge may schedule an initial case
     management conference, also known as a Rule 16 conference or scheduling
     conference.
   • A pretrial conference typically is held in the judge’s courtroom with the parties or
     their lawyers present. In prisoner cases or cases where a party does not live in the
     area, the conference may be held by telephone or videoconference.
   • At the conference, the parties and the judge will discuss and resolve scheduling or
     discovery issues or other matters.
   • Scheduling of conferences is not automatic; it is up to the judge whether and when to
     hold conferences.
   • Later pretrial conferences may be held to deal with changes to the schedule, to try to
     settle the case, to resolve discovery disputes, or to discuss a plan for trial.

The Initial Case Management Conference (Rule 16)
   • The initial case management conference often is the first opportunity for you and
     opposing counsel to meet with the judge and briefly describe the nature of your
     claims and the defendant’s defenses. The judge will discuss discovery and the
     parties’ discovery plan (if there is one), and whether the case can be settled at an
     early date.
   • Opposing counsel may contact you to discuss a plan for discovery. This is because,
     except in certain types of cases (for example, where the plaintiff is incarcerated and
     does not have an attorney), Federal Rule of Civil Procedure 26(f) requires that you
     and the other parties to your case hold a conference to make a plan for discovery.
   • This conference, which may be by telephone, must be held as soon as possible, but at
     least 21 days before the court is to hold an initial case management conference or a
     scheduling order is due. See Fed. R. Civ. P. 16.
          Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 7 of 23

                                                                  United States District Court, S.D.N.Y.
                                                                                      Discovery Page 5



   • After the parties have their discovery conference, they must submit an outline of
     their proposed discovery plan to the court.
   • At the initial case management conference, the parties and the judge will discuss a
     plan for discovery. At or after the conference, the judge will likely enter a scheduling
     order setting deadlines for amendment of the pleadings, motions, and the completion
     of discovery.

Conduct at All Conferences
   • When attending a conference, all parties should show respect for the judge by
     dressing neatly and being on time. A conference may be held in the courtroom or in a
     conference room.
   • If the conference is held in the courtroom, the judge will sit on the bench and the
     parties will sit at the tables. The judge’s deputy clerk will tell you where to sit.
   • Whenever you speak to the judge, you should stand, unless the judge says otherwise.
     It is customary to refer to the judge as “Your Honor.”

Interrogatories (Rule 33)
What are interrogatories?
   • Interrogatories are written questions that the parties may serve on each other to help
     them learn information about the case.
   • Federal Rule of Civil Procedure 33 and Local Civil Rules 33.2 and 33.3 explain the
     requirements for interrogatories.

To whom can I direct interrogatories?
   • You may serve interrogatories only on parties to the litigation.

How much does it cost to serve interrogatories?
   • The only cost is the cost of drafting and serving the questions on the party.

What types of questions can I ask?
   • The purpose of your interrogatories should be to uncover evidence for your case.
   • Under Local Civil Rule 33.3, at the beginning of discovery, interrogatories may only
     be used to find out:
      o    the names of witnesses who may have information about the case
      o    the value of damages alleged
      o    the existence of documents relating to the case, or
          Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 8 of 23

                                                                  United States District Court, S.D.N.Y.
                                                                                      Discovery Page 6



      o    the existence of physical evidence.

Do I need the judge’s permission to serve interrogatories?
   • Generally, no, but you would need to ask the judge’s permission:
      o    to ask a party to answer more than 25 interrogatories, or
      o    to serve interrogatories at the beginning of discovery that are outside the scope
           of the four categories listed above.

Do my interrogatories need to be in a particular format?
   • Your interrogatories should be in a numbered list.

How do I respond to interrogatories?
   • You have 30 days to respond to interrogatories, but you may ask the other party for
     more time. If the other party declines, you may write to the judge to ask for an
     extension of time.
   • You must answer each interrogatory separately and fully in writing and under oath.
   • If you have an objection to an interrogatory, you must explain it in writing. If you
     object only to part of the interrogatory, you must respond to the other part.
   • If you do not understand what is being asked, you should first try to discuss it with
     the other party, rather than objecting or writing to the judge.
   • If the other party believes that your objection is incorrect or unreasonable, that party
     may ask the judge to order you to respond.

What if I am not sure of the answer to an interrogatory?
   • You must answer an interrogatory to the best of your ability with all the information
     available to you.
   • You must look for the answer to an interrogatory if it can be found in your records or
     some other available place.
   • It is inappropriate to answer “I don’t know” to an interrogatory if the information
     needed to answer the question is available to you.

What if I want to change my answer after I have responded to an interrogatory?
   • If you learn something new that would change your response to an interrogatory,
     you must let the other party know.
   • You should send a letter amending your answer to include the new information.
     Your amended answer, like your original response, must be under oath.
        Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 9 of 23

                                                                  United States District Court, S.D.N.Y.
                                                                                      Discovery Page 7



Requests for Production of Documents (Rule 34)
What is a Request for Production of Documents?
   • Requests for production of documents allow you to obtain or inspect documents,
     electronically stored information, or tangible objects relevant to your case.

On whom can I serve document requests?
   • Document requests can be served on anyone, not just parties to the lawsuit.
   • Federal Rule of Civil Procedure 34 explains the requirements for document requests
     to be served on parties to the lawsuit. Federal Rule of Civil Procedure 45 explains the
     requirements for service on nonparties.

What types of information can I obtain or inspect through a document request?
   • Designated documents or electronically stored information – including writings,
     drawings, charts, photographs, images, etc.
   • Any designated tangible things (for you to inspect, copy, test, or sample), including
     physical objects that are not documents, or
   • Property (for you to inspect, photograph, or measure).

How much does it cost to serve a request for production of documents?
   • To serve a party to the lawsuit, the only cost is that of drafting and serving the
     request.
   • There will be costs to serve a nonparty. See Fed. R. Civ. P. 45.

Do my requests for document production need to be in a particular format?
   • Your requests should be in a numbered list.

How long do I have to respond to document requests?
   • You have 30 days to serve a written response to document requests, but you may ask
     the other party for more time. If the other party declines, you may write to the judge
     to ask for an extension of time.
   • You must produce the requested documents either at the time stated in the request or
     at another reasonable time that you specify in your response.

In what form do I produce the requested documents?
   • You must produce the documents in the form in which they are ordinarily
     maintained, or in reasonable usable form, unless otherwise specified in the request.
       Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 10 of 23

                                                                   United States District Court, S.D.N.Y.
                                                                                       Discovery Page 8



   • You should organize and label the documents to correspond with the categories in
     the request.

Do I have to produce all of the requested documents?
   • You must respond in writing to every individual document request. You can either
     produce the document or object to the request.
   • You can object to part of a request, or the full request, but you must state a specific
     reason for each objection.

Do I have to turn over medical or arrest records?
   • If your physical or mental condition is at issue in the lawsuit, or if your criminal
     history is at issue, you may be required to produce, or authorize release of, your
     medical records or arrest records.

Depositions (Rules 27-32)
What is a deposition and how does it work?
   • A deposition is a procedure used to get the testimony of a party or nonparty witness
     before trial.
   • Depositions are conducted in a question-and-answer format and are generally
     recorded by a stenographer or by electronic means.
   • The deponent (the person who is being deposed) answers questions under oath,
     meaning that he swears or affirms that all of his answers are true.

Do parties need the judge’s permission to take a deposition?
   • Each party is allowed to take up to ten depositions without the judge’s permission.
   • A party generally does not need the judge’s permission to take a deposition, except
     when:
      o   the deponent is in prison
      o   the party has already taken ten depositions
      o   the deponent has already been deposed in the same case, or
      o   the party wants to take the deposition before the pretrial discovery conference.

How do I arrange for a deposition?
   • First, consult with the attorneys for the other parties to choose a convenient time and
     location for the deposition. Then, serve a notice of deposition on all the parties to the
     suit and the deponent within a reasonable time before the deposition is scheduled.
       Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 11 of 23

                                                                 United States District Court, S.D.N.Y.
                                                                                     Discovery Page 9



   • You must arrange a location to take a deposition, hire a court reporter or someone
     authorized to administer oaths and take testimony, and arrange for an interpreter if
     one is necessary.
   • You are responsible for making sure the deposition is recorded and determining the
     method for recording the deposition. The deposition can be recorded by any method
     as long as the deponent is sworn in, but it is usually recorded by means of
     stenograph, audiotape, videotape, or tape recorder. You are responsible for paying
     the cost of the recording.
   • A deposition can be taken by telephone or other remote means if the parties agree or
     if the court orders it.
   • You may take a deposition at the courthouse. You may also arrange for the court to
     provide recording equipment. To make the arrangements, contact the Pro Se Intake
     Unit.

How much will it cost to depose someone?
   • Depositions can be expensive because you need to pay the court reporter or person
     who will administer the oath as well as a translator if one is necessary.
   • If you plan to use the deposition testimony as evidence, you will also need to pay for
     the recording of the deposition to be transcribed. The transcription could cost around
     $4 per page. The transcript for an hour-long deposition may consist of around 35-45
     pages. If you took a deposition that lasted four hours with a court reporter, the cost
     could be approximately $1,000.

What does a notice of deposition have to include?
   • The notice of the deposition must state the time and place of the deposition, and if
     known, the deponent’s name and address.
   • If you do not know the deponent’s name and address, you must provide a general
     description sufficient to identify the person.
   • You must also state the method for recording the testimony.

When do I need to get a subpoena for a deposition?
   • If you want to depose a nonparty to the lawsuit, you must first request a subpoena
     from the Pro Se Intake Unit. You will be required to serve the subpoena and pay
     witness fees and reasonable travel expenses. See Fed. R. Civ. P. 45.

How long can a deposition last?
   • A deposition is limited to one day of seven hours. If a deposition will last more than
     seven hours, you must get permission from the judge.
       Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 12 of 23

                                                                   United States District Court, S.D.N.Y.
                                                                                      Discovery Page 10



What can I ask at a deposition?
   • Generally, you may ask questions about matters that are relevant to any party’s
     claims or defenses.

Does the deponent have to answer all of the questions?
   • Generally, the deponent has to answer all of the questions.
   • The deponent may make an objection during the deposition, but his testimony must
     still be taken and the objection will later be reviewed by the judge. A deponent may
     refuse to answer a question in only two situations:
      o   to preserve a privilege such as the attorney-client privilege or doctor-patient
          privilege, or
      o   when the judge has already ordered that the question does not need to be
          answered.
   • If there is a dispute about what can be asked, it may be necessary to call the judge to
     ask for a ruling.

Can the deponent change his or her testimony after the deposition?
   • The deponent has 30 days after being notified that the transcript or recording is
     available to review the transcript.
   • If the deponent would like changes to be made, he can sign a statement listing those
     changes and the statement will be attached to the deposition transcript, but the
     original transcript will not be changed.

What if I can’t take a deposition because I am incarcerated or because it is too
expensive?
   • If you cannot appear at a deposition or you cannot afford to take one, you may use
     interrogatories to get answers to questions from a party to the case or an employee of
     the party.
   • You may also ask the judge about alternative procedures that may be available.

Requests for Admission (Rule 36 and Rule 37)
What is a request for admission?
   • In a request for admission, one party asks another party to agree to the truth of
     specified facts or to the genuineness of specified documents.
       Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 13 of 23

                                                                  United States District Court, S.D.N.Y.
                                                                                     Discovery Page 11



   • If both parties admit to the truth of a fact or validity of a document, the court will
     treat that fact or document as true for the rest of the litigation process. An admission
     in a particular lawsuit cannot be used as an admission in a different lawsuit.
   • Requests for admission are often most useful near the end of the discovery period,
     when they can help narrow the issues for trial.

What can I request admission to?
   • Facts – for example, that Officers Brown and James were present at the incident
   • The law that applies to a fact – for example, that Officers Brown and James are state
     actors
   • The authenticity of documents – for example, that a document is the police report
     filed by Officers Brown and James relating to the incident

Are there matters that are not appropriate for requests for admission?
   • Yes. You should not ask other parties to admit to matters that you know are
     disputed. For example, you should not ask the defendant to admit “that Officer
     Brown beat me up.”

How many requests for admission can I serve?
   • The rules do not limit the number of admissions you may request. Admissions from
     both parties can help speed up the litigation process and make it easier to submit
     documents into evidence. But requests for admission should be made in good faith
     and should not be so numerous as to be unduly burdensome to the opposing party.

Do my requests for admission need to be in a particular format?
   • Your requests should be in a numbered list.

How do I respond to a request for admission?
   • You have 30 days to serve a written response to a request for admission, but you may
     ask the other party for more time. If the other party declines, you may write to the
     judge to ask for an extension of time.
   • You may admit the matter, specifically deny it, or state in detail why you cannot
     truthfully admit or deny it. You may also specify that you admit one part and deny
     or qualify the rest.
   • You must state the grounds for objecting to a request.
       Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 14 of 23

                                                                   United States District Court, S.D.N.Y.
                                                                                      Discovery Page 12



What happens if I do not respond to a request for admission?
   • If you do not respond to a request for admission within the time frame, the matter
     will be considered admitted.

What happens if I deny a request for admission?
   • You may deny requests for admissions that you do not believe to be true.
   • If the other party later proves that the fact is true or the document is authentic, that
     party may make a motion, seeking reasonable expenses, including attorney’s fees,
     that resulted from proving the matter. The judge must grant the motion unless:
      o   the request was objectionable
      o   the admission sought was not important
      o   the party who did not admit had reason to believe they might prevail on that
          matter; or
      o   there was other good reason for the failure to admit.

Physical and Mental Examinations (Rule 35)
Can I be required to submit to a physical or mental examination?
   • If your physical or mental condition is at issue in the lawsuit, the court might order
     you to submit to a physical or mental examination. This might occur, for example, if
     you claim that the other party caused you physical injury or emotional harm.

Who pays for the physical or mental examination?
   • The party that requests the examination must pay for it. You will not have to pay for
     the examination if the other party asks for it.

Do I have to submit to an examination, if asked?
   • A court order is required for a mental or physical examination, unless the parties
     agree to the examination without an order. If you do not agree to an examination, the
     other party can make a motion, asking the judge to order you to submit to one.
   • If you have been ordered to submit to an examination and you have questions about
     the procedure, you should write to the judge.
        Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 15 of 23

                   United States District Court
                   Southern District of New York
                   Temporary Pro Se Filing@nysd.uscourts.gov.


                 INSTRUCTIONS: EMAIL PRO SE FILINGS

How do I email documents to the Clerk’s Office for filing?
    •    SIGN. You must sign your document by either signing the document before
         you scan it or typing “/s/ [Your Name].” The Court will accept typed
         signatures in this format.

    •    CONTACT INFORMATION. The document must include your name,
         address, telephone number and email address (if available).
    •    SUBJECT LINE. For existing cases, the subject line of the email must
         read, “Pro Se Filing – XX-CV-XXXX.” For new cases, the subject line of
         the email must read, “Pro Se Filing – New Case.”
    •    EMAIL the PDF document to
         Temporary Pro Se Filing@nysd.uscourts.gov.

Can I start a new case by email?
    •    YES. To start a new case, you may email your complaint to
         Temporary Pro Se Filing@nysd.uscourts.gov.

    •    In addition to emailing your complaint, you must either (1) email an
         application requesting that the fee be waived, available at
         https://nysd.uscourts.gov/node/838, or (2) pay the filing fee of $400. If you
         are paying the filing fee, add to the subject line, “Pro Se Filing – New Case –
         FEE PAID.” Payment must be made within 21 days by certified check or
         money order, made out to Clerk, USDC, SDNY, and mailed to: Cashiers-
         Room 120, 500 Pearl Street, New York, NY 10007. The check must include
         the case number, which you can learn by calling (212) 805-0175.

Can I include any questions or information in my email?
    •    NO. You must only include the attached document(s) for filing. No one will
         read messages in the body of the email and no one will respond to any
         questions.




                    500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                         300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
        Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 16 of 23
                                                          Instructions: Email Pro Se Filings
                                                                                Page 2 of 2


Will someone respond to my email?
    •    NO. This email address cannot respond to inquiries. The Clerk’s Office will
         download the email attachment. This is a NO-REPLY email address. But
         you may call (212) 805-0175 to confirm that your documents were received.
         Please wait at least one week before calling.

Can I email the assigned judge instead?
    •    NO. Any submission emailed to any other court email address will be
         disregarded by the recipient.

Can the Clerk’s Office assist with scanning?
    •    NO. If you are unable to email your documents, you must submit them by
         mail to the Pro Se Intake Unit.

Can someone email my documents for me?
    •    YES. But please include your email address, if available, in the document.
         The Court will only communicate with the email address listed on the filed
         documents, and only if you have consented to receive court documents by
         email.

Can I receive court documents by email?
    •    YES. Complete and email a signed consent to electronic service form.

Do I need to serve my adversary?
    •    NO. After the document is emailed to the Court and electronically filed,
         your adversary will receive electronic notification of the filing.




                   500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                        300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
          Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 17 of 23


                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
           Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 18 of 23


                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
        Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 19 of 23




                                                                          Revised: July 13, 2021

                 INDIVIDUAL RULES AND PRACTICES IN CIVIL PRO SE CASES
                      Jesse M. Furman, United States District Judge

Pro Se Office
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Centre Street, Room 105
New York, NY 10007
(212) 805-0175

Unless otherwise ordered by the Court, these Individual Rules apply to all civil cases
involving pro se litigants (that is, litigants without counsel) before Judge Furman.

   1. Communications with Chambers

          A. Telephone Calls by a Pro Se Party. Pro se parties may not call the Court
             directly; any questions should be directed to the Pro Se Office at (212) 805-0175.

          B. Written Communications By a Pro Se Party. All communications with the
             Court by a pro se party should be in writing and delivered in person, mailed, or
             (as discussed in Paragraph 2(B) below) emailed to the Pro Se Office, Thurgood
             Marshall Courthouse, 40 Centre Street, Room 105, New York, New York 10007.
             No documents or court filings may be sent directly to Chambers. Unless the
             Court orders otherwise, all communications with the Court will be docketed upon
             receipt; such docketing shall constitute service on any user of the ECF system. If
             any other party is not a user of the ECF system (e.g., if there is another pro se
             party in the case), a pro se party must send copies of any filing to that party and
             include an Affidavit of Service or other statement affirming that it has done so.
             Copies of correspondence between a pro se party and opposing parties shall not
             be sent to the Court.

          C. Communications by Parties Represented by Counsel. Except as otherwise
             provided below, communications with the Court by a represented party shall be
             governed by Judge Furman’s Individual Rules and Practices in Civil Cases,
             available at https://nysd.uscourts.gov/hon-jesse-m-furman.

          D. Requests for Adjournments or Extensions of Time. All requests for
             adjournments or extensions of time must be made in writing and must state: (1)
             the original date(s); (2) the number of previous requests for adjournment or
             extension; (3) whether these previous requests were granted or denied; (4) the
             reasons for the requested extension; (5) whether the adversary consents and, if
             not, the reasons given by the adversary for refusing to consent; and (6) the date of
             the parties’ next scheduled appearance before the Court as well as any other
             existing deadlines. Requests for extensions of deadlines regarding a matter that
    Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 20 of 23



          has been referred to a Magistrate Judge shall be addressed to that assigned
          Magistrate Judge.

          Absent an emergency, any request for extension or adjournment shall be made at
          least 48 hours prior to the deadline or scheduled appearance. Requests for
          extensions will ordinarily be denied if made after the expiration of the original
          deadline.


2. Filing of Papers and Service

      A. Consent to Receive Electronic Service. To ensure timely service of documents,
         including Court Orders, non-incarcerated pro se parties are encouraged to consent
         to receive electronic service through the ECF System. To do so, a pro se party
         should review the instructions available at https://www.nysd.uscourts.gov/sites/
         default/files/2021-03/Consent_Pro-Se_Eservice-Instructions.pdf, and then submit
         a Consent to Electronic Service (available at https://www.nysd.uscourts.gov/sites/
         default/files/2021-03/Consent_Pro-Se_Eservice-form.pdf).

      B. Papers Filed by a Pro Se Party. A pro se party may file papers with the Court
         by:

              i. delivering them in person to the Pro Se Office, Thurgood Marshall
                 Courthouse, 40 Centre Street, Room 105, New York, New York 10007;

             ii. mailing them to the Pro Se Office, Thurgood Marshall Courthouse, 40
                 Centre Street, Room 105, New York, New York 10007;

             iii. emailing them as an attachment in PDF format to Temporary_Pro_Se_
                  Filing@nysd.uscourts.gov, in which case the pro se party should follow
                  the instructions contained in the April 1, 2020 Addendum to the Court’s
                  ECF Rules & Instructions, available at https://www.nysd.uscourts.gov
                  /electronic-case-filing; or

             iv. filing them on the ECF System if the pro se party has filed a motion to
                 participate in ECF (available at http://nysd.uscourts.gov/file/forms/motion
                 -for-permission-for-electronic-case-filing-for-pro-se-cases and in the Pro
                 Se Office) and been granted such permission by the Court.

      C. Service on a Pro Se Party. Absent a pro se party consenting to receipt of
         electronic service, counsel in pro se cases must serve a pro se party with a paper
         copy of any document that is filed electronically and must file with the Court a
         separate Affidavit of Service. Submissions filed without proof of service that the
         pro se party was served will not be considered.



                                           2
   Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 21 of 23



3. Discovery

   All requests for discovery by a pro se party should be sent to counsel for the party from
   whom discovery is sought. Discovery requests should not be sent to the Court.

   If there are any discovery disputes, the parties are required to confer with one another in
   an effort to resolve the dispute without the need for Court intervention. If the parties are
   unable to resolve their dispute, either party may file a letter-motion, no longer than three
   pages and in accordance with Paragraph 1 above, explaining the nature of the dispute and
   requesting an informal conference. If the opposing party wishes to respond to the letter,
   it must promptly file a responsive letter, not to exceed three pages.


4. Motions

      A. Filing and Service. Unless otherwise ordered by the Court, papers filed in
         opposition to a motion must be served and filed within 30 days of service of the
         motion papers, and reply papers, if any, must be served and filed within two
         weeks of receipt of opposition papers.

      B. Pro Se Notices. Parties who file a motion to dismiss, a motion for judgment on
         the pleadings, or a motion for summary judgment must provide the pro se party
         with a copy of the notices required under Local Civil Rules 12.1 or 56.2.

      C. Special Rule for Summary Judgment Motions. With respect to any deposition
         that is supplied, whether in whole or in part, in connection with a summary
         judgment motion, the index to the deposition should be included if it is available.

      D. No Courtesy Copies. Unless the Court orders otherwise, parties should not
         submit courtesy hard copies of any submissions in pro se cases.

      E. Oral Argument. Unless otherwise ordered by the Court, oral argument will not
         be heard in pro se matters.


5. Initial Case Management Conference

   Absent a motion to dismiss, the Court will generally schedule an initial case management
   conference within four months of the filing of the complaint. The Notice of Initial
   Pretrial Conference will be docketed on ECF and mailed to the pro se party or parties.
   Unless and until the Court orders otherwise, the conference will be held in person in
   Courtroom 1105 of the Thurgood Marshall United States Courthouse, 40 Centre Street,
   New York NY. If any party wishes for the conference to be conducted remotely (by
   telephone or video), he or she should confer with all other parties and promptly file a
   letter to that effect with the Court.

                                            3
   Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 22 of 23



   The Court will set a schedule for the case at the initial case management conference. In
   most cases, the Court will give the parties four months (from the date of the conference)
   to complete all discovery, and set a deadline for the filing of any motions for summary
   judgment 30 days after the close of discovery. In advance of the initial case management
   conference, the parties should, if practicable, confer with one another to determine if such
   a schedule would be appropriate or if there is anything unusual about the case that would
   require more time and be prepared to discuss those issues at the conference. The Court
   will issue a written order memorializing all dates and deadlines following the conference.

   An incarcerated party may not be able to attend this or other conferences, but may be able
   to participate by telephone. If an incarcerated party does not have counsel and is unable
   to participate by telephone, a family member or a representative may attend the
   conference. In such instances, the incarcerated party may write to the Court in advance
   of the conference regarding any issue the pro se party wishes to have addressed at the
   conference. If a representative is designated, he or she should contact Chambers at (212)
   805-0282 to determine the location of the conference. The Court will also have a
   transcript of the conference sent to the incarcerated party.


6. Trial Documents

      A. Pretrial Statement. Unless otherwise ordered by the Court, within 30 days of
         the completion of all discovery or, if a summary judgment motion is filed, within
         30 days of the Court’s ruling on summary judgment, the plaintiff in a pro se case
         shall file a concise, written Pretrial Statement. This Statement need take no
         particular form, but it must contain the following: (1) a statement of the facts the
         plaintiff hopes to prove at trial; (2) a list of all documents or other physical
         objects that the plaintiff plans to put into evidence at trial; and (3) a list of the
         names and addresses of all witnesses the plaintiff intends to have testify at trial.
         The Statement must be sworn by the plaintiff to be true and accurate based on the
         facts known by the plaintiff. If pro se, the plaintiff shall file an original of this
         Statement with the Pro Se Office. Two weeks after service of the plaintiff’s
         Statement, the defendant must file and serve a similar Statement of its case
         containing the same information.

      B. Other Pretrial Filings. If the case is to be tried before only a Judge without a
         jury, any parties represented by counsel must also file proposed findings of fact
         and conclusions of law at the time of filing the Pretrial Statement. If the case is to
         be tried before a jury, any parties represented by counsel must also file proposed
         voir dire questions, a proposed jury charge, and a proposed verdict form at the
         time of filing the Pretrial Statement. At the time of filing, a represented party
         should e-mail these documents to the Court (Furman_NYSDChambers@nysd.
         uscourts.gov), in both .pdf and Microsoft Word formats. The pro se party may
         file such documents, but is not required to do so and need not submit them by e-
         mail.

                                            4
    Case 1:20-cv-04381-JMF Document 87 Filed 07/30/21 Page 23 of 23



7. Pro Se Clinic
   There is a Pro Se Law Clinic in this District to assist non-incarcerated people who are
   parties in civil cases and do not have lawyers. The Clinic may be able to provide a non-
   incarcerated pro se litigant with advice in connection with his or her case. The Pro Se
   Law Clinic is run by a private organization called the New York Legal Assistance Group;
   it is not part of, or run by, the Court (and, among other things, therefore cannot accept
   filings on behalf of the Court, which must still be made by any unrepresented party
   through the Pro Se Intake Unit). The Clinic is located in the Thurgood Marshall United
   States Courthouse, 40 Centre Street, New York, New York, in Room LL22, which is just
   inside the Pearl Street entrance to that Courthouse. Under normal circumstances, the
   Clinic is open on weekdays from 10 a.m. to 4 p.m., except on days when the Court is
   closed. An unrepresented party can make an appointment in person or by calling (212)
   659-6190.




                                           5
